Exhibit 10.6.6
MICROFINANCIAL INCORPORATED
2008 EQUITY INCENTIVE PLAN
Restricted Stock Unit Award Agreement
MicroFinancial, Incorporated, a Massachusetts corporation (the “Company”) hereby
grants to you (the “Participant”) the number of restricted stock units set forth
below (“Restricted Stock Units” or “RSUs’) representing the right to receive
shares of Common Stock, $0.01 par value, of the Company (the “Award”) on the
terms and conditions set forth below (this “Agreement”), subject to your
acceptance of this Agreement and the provisions of the MicroFinancial
Incorporated 2008 Equity Incentive Plan, as amended from time to time (the
“Plan”).

         
 
  Name of Participant:    
 
       
 
       
 
  Total Number of Restricted Stock Units Awarded:    
 
       
 
       
 
  Award Date:    
 
       

The Restricted Stock Units will vest and become nonforfeitable in accordance
with the following schedule provided the Participant remains continuously
employed with the Company upon each vesting date (each of “Vesting Date”):

      Vesting Date   Percentage of RSUs Vested
 
   
 
   
 
 
 
 
   
 
 
 
 
   
 
 
 
 
   
 
 
 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Award is made under and governed by the terms of
the Plan and this Agreement, which includes the incorporated terms, conditions
and agreements attached to and made a part of this Agreement.

                          PARTICIPANT   MICROFINANCIAL INCORPORATED
 
                       
 
          By:                            
Print Name
        Print Name:    
Address:
          Title:                              

 



--------------------------------------------------------------------------------



 



MICROFINANCIAL INCORPORATED
Restricted Stock Unit Agreement
under the 2008 Equity Incentive Plan
Incorporated Terms and Conditions
     1. Plan Incorporated by Reference. The provisions of the MicroFinancial
Incorporated 2008 Equity Incentive Plan (the “Plan”) are incorporated into and
made a part of this Agreement by this reference. Capitalized terms used and not
otherwise defined in this Agreement have the meanings given to them in the Plan.
To the extent there is any inconsistency between the terms of the Plan and this
Agreement, the terms of the Plan shall control. The Committee administers the
Plan, and its determinations regarding the interpretation and operation of the
Plan and this Agreement are final and binding. The Board may in its sole
discretion at any time terminate or from time to time modify and amend the Plan
as provided therein. The Participant may obtain a copy of the Plan without
charge upon request to the Company’s Human Resources Department.
     2. Vesting of RSUs. Subject to Section 4 below, the Award shall vest and
become nonforfeitable as set forth in the Award Agreement.
     3. Award and Restricted Stock Units Not Transferable. Except as otherwise
provided in the Plan, if applicable, this Award and the Restricted Stock Units
may not be sold, assigned, transferred, pledged or otherwise disposed of,
alienated or encumbered, by the Restricted Stockholder, either voluntarily or
involuntarily.
     4. Termination of Employment or Engagement. Subject to the General
Provisions contained in Section 6 of the Plan, if the Participant is no longer
employed by or providing services to the Company or an Affiliate (“Termination
Date”) for any reason (voluntary or involuntary and including disability, death
or retirement), all Restricted Stock Units that remain unvested shall
immediately and irrevocably terminate and be canceled as of the Termination
Date, and the underlying Shares in respect of such RSUs shall immediately and
irrevocably be forfeited as of the Termination Date, without payment of any
consideration by the Company and without any other action by the Participant or
the Participant’s beneficiary or personal representative, as the case may be.
Authorized leave of absence or absence on military or government service shall
not constitute termination of employment for this purpose so long as either
(a) such absence is for a period of no more than 90 calendar days or (b) the
Participant’s right to re-employment after such absence is guaranteed either by
statute or by contract.
     5. No Right to Shares or as a Stockholder. The Participant shall not have
any right in, to or with respect to any of the shares of Common Stock issuable
under the Award until the Award is settled by issuance of such shares of Common
Stock to the Participant. Notwithstanding the foregoing, if the Company declares
and pays dividends on the Common Stock during the Vesting Period, the
Participant will be credited with additional amounts for each Restricted Stock
Unit equal to the dividend that would have been paid with respect to such
Restricted Stock Unit if it had been an actual share of Common Stock, which
amount shall remain subject to restrictions, shall vest concurrently with the
vesting of the Restricted Stock Units upon which such dividend equivalent
amounts were paid, and shall be paid in cash, without interest, in accordance
with Section 6 below.
     6. Timing and Manner of Payment of Restricted Stock Units. On or as soon as
administratively practicable following each Vesting Date of the applicable
portion of the Award but in no event later than March 15 of the calendar year
following the calendar year in which the Vesting Date occurs, the Company shall
issue to the Participant the number of shares of Common Stock (either by
delivering one or more certificates for such shares of Common Stock or by
entering such shares of

 



--------------------------------------------------------------------------------



 



Common Stock in book entry form, as determined by the Company in its discretion)
equal to the number of Restricted Stock Unit that vest on such applicable
Vesting Date, less any tax withholdings (as set forth in Section 7 below) unless
such Restricted Stock Units terminate prior to such Vesting Date pursuant to
Section 4 above.
     7. Payment of Taxes. The Participant shall pay to the Company, or make
provision satisfactory to the Committee for payment of, any taxes required by
law to be withheld with respect to the shares of Common Stock no later than the
date of the event creating the tax liability and in any event before any shares
of Common Stock are delivered to the Participant. The Company and its Affiliates
may, to the extent permitted by law, deduct any such tax obligations from any
payment of any kind due to the Participant. The Company may, in its discretion,
withhold from the shares of Common Stock delivered to the Participant for any
Vesting Date such number of shares of Common Stock as the Company determines is
necessary to satisfy the minimum tax obligations required by law to be withheld
or paid in connection with the issuance of such shares of Common Stock, valued
at their Fair Market Value on the date of issuance.
     8. Securities and Other Laws. It shall be a condition to the Participant’s
right to receive the shares of Common Stock hereunder that the Company may, in
its discretion, require (a) that the shares of Common Stock shall have been duly
listed, upon official notice of issuance, upon any national securities exchange
or automated quotation system on which the Company’s Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933 with respect to the shares of Common Stock shall be in
effect, or (ii) in the opinion of counsel for the Company, the proposed issuance
and delivery of the shares of Common Stock to the Participant shall be exempt
from registration under that Act and the Participant shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issuance of such
shares of Common Stock by the Company shall have been taken by the Company or
the Participant, or both.
     9. Limitation on Participant’s Rights. No person shall have any claim or
right to be granted an Award. Each employee of the Company or any of its
Affiliates is an employee-at-will unless, and only to the extent, provided in a
written employment agreement for a specified term executed by the Company.
Neither the adoption, maintenance, nor operation of the Plan nor any Award
thereunder shall confer upon any employee of the Company or of any Affiliate any
right with respect to the continuance of his or her employment by the Company or
any such Affiliate nor shall they interfere with the right of the Company or
Affiliate to terminate any employee at any time or otherwise change the terms of
employment, including, without limitation, the right to promote, demote or
otherwise re-assign any employee from one position to another within the Company
or any Affiliate. This Award Agreement creates only a contractual obligation on
the part of the Company as to amounts payable and shall not be construed as
creating a trust. The Participant shall have only the rights of a general
unsecured creditor of the Company with respect to amounts credited and benefits
payable, if any, with respect to the Restricted Stock Units, and rights no
greater than the right to receive the Common Stock as a general unsecured
creditor with respect to Restricted Stock Units, as and when payable hereunder.
     10. Data Privacy. The Participant acknowledges and consents to the
collection, use, processing and transfer of personal data as described in this
Section 10. The Company hold certain personal information about the Participant,
including the Participant’s name, home address and telephone number, date of
birth, social security number or other employee identification number, salary,
nationality, job title, any shares of Common Stock or directorships held in the
Company, details of all options or any other entitlement to the Common Stock
awarded, canceled, purchased, vested, unvested or outstanding in the
Participant’s favor, for the purpose of managing and administering the Plan
(“Data”). The Company and its related entities may transfer Data amongst
themselves as necessary for the purpose of

 



--------------------------------------------------------------------------------



 



implementation, administration and management of the Participant’s participation
in the Plan, and the Company and its related entities may each further transfer
Data to any third parties assisting the Company or any such related entity in
the implementation, administration and management of the Plan. The Participant
acknowledges that the transferors and transferees of such Data may be located
anywhere in the world and hereby authorizes each of them to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the Plan, including any transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of Common
Stock on the Participant’s behalf to a broker or to other third party with whom
the Participant may elect to deposit any shares of Common Stock acquired under
the Plan (whether pursuant to the Award or otherwise).
     11. Electronic Delivery and Acceptance. The Company may, in its sole
discretion, deliver any documents related to the Award by electronic means or
request the Participant’s consent to participate in the Plan by electronic
means. The Participant hereby consents to receive all applicable documentation
by electronic delivery and agrees to participate in the Plan through an on-line
(and/or voice activated) system to the extent such a system is established and
maintained by the Company or a third party vendor designated by the Company.
     12. Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Company at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Company’s records, or at such other address as either
party may hereafter designate in writing to the other.
     13. Entire Agreement. This Award Agreement and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. The Plan and this Award Agreement may be amended pursuant to Section 6
of the Plan by written agreement signed by the Company and the Participant.
     14. Construction. It is intended that the terms of the Award will not
result in the imposition of any tax liability pursuant to Section 409A of the
Code. This Award Agreement shall be construed and interpreted consistent with
that intent.
     15. Governing Law. This Award Agreement shall be governed by and construed
and enforced in accordance with the laws of the Commonwealth of Massachusetts
without regard to conflict of law principles thereunder.
     16. Severability. The provisions of this Award Agreement are severable and
if any one of more provisions are determined to be invalid, illegal or otherwise
unenforceable in any respect, in whole or in part, the remaining provisions
shall nevertheless be binding and enforceable.
     17. Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
Restricted Stock Units and on any shares of Common Stock acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with local law or facilitate the administration of the Plan, and to
require the Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.
     18. Counterparts. For the convenience of the parties and to facilitate
execution, this Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same document.

 